DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the long leg having a bend, etc. in combination with the long leg having a line contact (claims 9 and 14, as dependent on claim 1 and 10 respectively) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that while an bend by itself is could possibly be considered conventional, a long leg having a line contact, as required by the claims and in light of the specification (see Fig. 3 for an example embodiment), in combination with the such a long leg having a bend is not a conventional configuration as such a bend would appear to affect the overall configuration of the leg of the spring and it does not appear conventional or well-known to desire a line contact and a bend in the same leg. Furthermore these bends appear to be important to the function of the V-spring and the amount and location biasing force exerted on the seal lip (and thus the sealing performance of the seal assembly). Accordingly illustration of such is considered essential for a proper understanding of the claimed invention in the instant application. Additionally Examiner notes that this objection is with reference to the originally submitted drawings dated 16 March 2018 as all later drawing amendments have either been not entered or canceled by Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “V-SPRINGS and SEALS WITH V-SPRINGS”.

Allowable Subject Matter
Claims 1-17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an apparatus *** having the details, as set forth in claims that include elements such as ***.  Relevant references, such as Heathcott (US 3,901,517) disclose a seal assembly (as seen in Fig. 10) comprising: a sealing element (including 76-78) having an outside flange (i.e. one axial side of 76) with a sealing lip (i.e. the elastomer that makes up this portion makes it a sealing lip), an inside flange (i.e. including either one of 77 or 78 which is radially aligned with the outside flange) with a sealing lip (77 or 78 respectively) defining a bore (as seen in Fig. 10) having a bore axis (i.e. the axis that is central in the bore), and a center channel section (i.e. the portion that makes up at least the axial wall containing the axially facing part of the respective spring 79/80 therein); said outside flange, inside flange, and center channel section defining a spring cavity (i.e. the respective cavity containing 79 or 80 respectively); a V-spring (79 or 80 respectively) located in the spring cavity without a separate second spring (as seen in Fig. 10. Examiner notes the other spring in the other spring cavity is not precluded by this claim limitation), said V-spring comprises a long leg (i.e. the longer inner leg of 79/80) extending in the first axial direction (as seen in Fig. 10) from a connecting portion a longer distance than a short leg (i.e. the inner leg of 79/80) extending in the first axial direction from said connecting portion (as seen in Fig. 10); and wherein said short leg has a terminal edge (as seen in Fig. 10) and said short leg is biased against an inside surface of said outside flange (as seen in Fig. 10), and said long leg is biased against an inside surface of said inside flange (as seen in Fig. 10), but fail to disclose that said V-spring comprising a plurality of V-bodies and wherein each V-body comprises the claimed legs, and that the short leg forms a point contact and the long leg forms a line contact. Other references such as Chambers (US 2,434,484) disclose a similar lip seal (as seen in Figs. 1-5) biased by a V-spring (30 or 49) in a spring cavity (as seen in Figs. 1, 2, 3) wherein said V-spring comprising a plurality of V-bodies (as seen in Figs. 3-5) and wherein each V-body comprises the claimed legs (long leg 31 on the outside and short leg 32 on the inside), but fails to discloses at least some other claimed elements. Other references such as Hubbard et al. (US 2,088,703) disclose a seal assembly (as seen in Figs. 1-8) comprising: a sealing element (including 22c or 22d as seen in Figs. 6 and 7 respectively, or the similar in Figs. 9, 10. etc.) having an inside flange (25d in Fig. 7 or the similar part in Fig. 6) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip, or the similar in Figs. 9, 10. etc.), an outside flange (the main body of 22c/d contacting 24c/d respectively in Figs. 6 and 7) with a sealing lip (as seen in Figs. 6 and 7 as it is clearly a sealing lip as it provides outer sealing against a bore, or the similar in Figs. 9, 10. etc.), and a center channel section (the recessed portion containing the spring) defining a spring cavity (i.e. the recess itself), said outside flange extending in a first direction (the respective axial direction) from the center channel section a longer distance than said inside flange when mounted onto a piston (as seen in Figs. 6, 7, 9, 10); a V-spring (26c or the similar portion in Fig. 7, 9, or 10) located in the spring cavity (as seen in Figs. 6, 7, 9, 10), said V-spring comprising a plurality of V-bodies (as seen in Figs. 3, 4, 6, 7, 14, etc.) and wherein each V-body comprises a long leg (i.e. the outer leg as seen in Figs. 6, 7, 9 and 10) extending in the first direction (as seen in Figs. 6, 7, 9 and 10) from a connecting portion ( the middle portion of the spring as seen in Figs. 6, 7, 9 and 10) a longer distance (as seen in Figs. 6, 7, 9 and 10) than a short leg (i.e. the inner leg as seen in Figs. 6, 7, 9 and 10) extending from the connecting portion (as seen in Figs. 6, 7, 9 and 10); wherein said long leg forms a line contact with an inside surface of said outside flange (as seen in Figs. 6, 7, 9 and 10 as Examiner is interpreting the long leg to essentially be the portion that is in contact with the outside flange), said line contact with said outside flange having a first length (as seen in Figs. 6, 7, 9 and 10); wherein said short leg has a terminal edge (i.e. and end there of as seen in Figs. 6, 7, 9 and 10), and wherein said short leg is biased against an inside surface of said inside flange proximate said terminal edge (as seen in Figs. 6, 7, 9 and 10) and said short leg being spaced from said inside surface of said inside flange at a base section of said short leg (as seen in Figs. 6, 7, 9 and 10), which is between said connecting portion and said terminal edge (as seen in Figs. 6, 7, 9 and 10), to form either a point contact or a reduced line contact (i.e. the point contact as seen in Figs. 6, 7, 9 and 10 and in light of applicant’s arguments and disclosure in the specification regarding the broadest reasonable interpretation of this term) with said inside surface of said inside flange proximate said terminal edge (as seen in Figs. 6, 7, 9, and 10); and wherein when said reduced line contact is formed with said short leg, said reduced line contact with said inside flange has a second length, which is shorter than the first length (as seen in Figs. 6, 7, 9, and 10 as the contact of the outer leg with the outer flange is a greater distance), but fail to disclose said outside flange extending in a first axial direction from said center channel section a longer distance than said inside flange extending in the first axial direction from said center channel section when mounted on a piston.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are with respect to the prior (and current) drawing objections (see above and such in the 08 February 2021 Office action). Applicant argues that updated drawings are not required to show the subject matter of claims 9 and 14 citing 35 USC 113 and 37 CFR 1.81 and arguing that a drawing is not necessary for understanding the claimed subject matter in question.
This argument is not persuasive as drawings have already been considered necessary for understanding of the invention in the instant application (additionally see the prior responses regarding such drawing objections in the 08 February 2021 Final Office action and response in the 16 August 2021 Examiner’s Answer, which still apply here). At the outset Examiner notes that both 35 USC 113 and 37 CFR 1.81 appear to only refer to when drawing are required in an application (emphasis added), and not what the contents of those drawings must be. Rather 37 CFR 1.83(a) governs the contents of the drawings and states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)….” (emphasis added). In the instant application the features of claims 9 and 14 in question are not illustrated in the Figures and thus the drawings are objected to.
Furthermore Examiner notes that the subject matter in question is not considered “conventional”. Specifically Examiner notes that while a bend by itself is could possibly be considered conventional, a long leg having a line contact, as required by the claims and in light of the specification (see Fig. 3 for an example embodiment), in combination with the such a long leg having a bend is not a conventional configuration as such a bend would appear to affect the overall configuration of the leg of the spring and it is not conventional to desire a line contact and a bend in the same leg. Furthermore these bends appear to be important to the function of the V-spring and the amount and location biasing force exerted on the seal lip (and thus the sealing performance of the seal assembly). Accordingly illustration of such is considered essential for a proper understanding of the claimed invention and Applicant’s arguments are not persuasive.
Additionally Examiner notes that, only Figs. 4 and 5 illustrate a bend in any leg of the V-spring (see element 194 in each of Fig. 4 and 5), and that bend is only illustrated as on the short leg (108). Furthermore, no bend of any leg is illustrated in combination with that leg having a line contact and Figs. 4 and 5 only illustrate the short leg having a reduced line contact or point contact. 
Applicant argues that “the specification provides support for claims 9 and 14, as discussed above” with apparent reference to the arguments against the withdrawn 35 U.S.C. 112(a) written description requirement rejections. Examiner notes that these arguments are not persuasive as while there is written description support in the original disclosure for such limitations they are not illustrated in the current Figures (i.e. the original Drawings dated 16 March 2018). Though the written description requirement of 35 U.S.C. 112(a) may at times be related to drawing objections, proper written description support of the claimed subject matter is not the test for whether or not the drawings comply with 37 CFR 1.83(a), and specifically whether or not the drawings shown the claimed features in question.
 Regarding the prior argument that the drawing separately show all of the claimed limitations of the claims in question (claim 9 and 14) by pointing to Fig. 3 disclosing a line contact (at the long leg 106, the long leg not having a bend) and a point contact (at the short leg 108, the short leg not having a bend), and by pointing to Fig. 4 disclosing an extended point contact (at short leg 108, the short leg having a bend), and an extended point contact (at long leg 106, the long leg not having a bend). As the argued Figures do not disclose a long leg having a bend in combination with a long leg having a line contact with the flange such piecemeal arguments are not persuasive and the drawing are not considered to show all the limitations of the claim 9 and 14.
Regarding Applicant’s prior argument that the subject matter in question is conventional and thus not necessary to illustrate (or only necessary illustrate only with a graphical drawing symbol), while 37 CFR 1.83(a) allows for some elements to be “illustrated in the form of a graphical drawing symbol or labeled representation”, those elements are required to be “convention features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention”. In the instant application the bends are not considered to be conventional features and even if they were the illustration of such would be required for a proper understanding of the invention. Specifically this application is primarily concerned with the function of the V-spring of the seal assembly and how that affects the function of the seal assembly (see paragraphs [0006]. [0007], etc.), including how and where pressure is placed on the flanged of the seal. Thus the exact claimed structure of the V-springs is critical to Appellants solution, and as the bend is an important feature of the structure (as it has the ability to either increase of decrease contact area/pressure depending on if it is a bend up, a bend down, where the bend is located, etc.) it is considered essential to the proper understanding of the invention as claimed in claims 9 and 14.  
Examiner recommends canceling claims 9 and 14 to overcome the drawing objections and then if desired file a CIP with corrected drawings illustrating all of the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675